Order filed May 6, 2014




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00950-CR
                                   ____________

                     SHANNON JOE CHAUNCEY, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 230th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1365315

                                     ORDER

         This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's exhibit 60, a
video.
      The clerk of the 230th District Court is directed to deliver to the Clerk of this
court the original of State's exhibit 60, a video, on or before June 5, 2014. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's exhibit 60, a video, to the
clerk of the 230th District Court.



                                              PER CURIAM